Citation Nr: 1803398	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  13-33 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 60 percent for cervical spine ankylosis and degenerative arthritis status post fusion with history of compression fracture and deformity, previously rated under Diagnostic Code 5287-5286.

2.  Entitlement to an initial disability rating in excess of 30 percent for major depressive disorder with posttraumatic stress disorder (PTSD) (hereinafter "psychiatric disability") prior to May 15, 2014, and in excess of 70 percent thereafter. 

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to an increased disability rating in excess of 10 percent for posterior cervical headache with fibromyositis.

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

FB, Veteran's spouse, and KH


ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1947 to January 1950 and from June 1950 to September 1953.  The Veteran died in June 2016.  The Appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which continued a 60 percent rating for cervical spine ankylosis and degenerative arthritis status post fusion with history of compression fracture and deformity; continued a 10 percent rating for posterior cervical headache with fibromyositis; denied service connection for posttraumatic stress disorder (PTSD), bilateral hearing loss, and tinnitus; and denied entitlement to individual unemployability (TDIU).  

In February 2011, the Veteran requested reconsideration of his claim of entitlement to service connection for PTSD.  In a May 2011 rating decision, the RO granted service connection for PTSD and assigned a 30 percent disability rating.

In May and August 2011, the Veteran submitted several statements, in which he stated that he did not accept the VA's final decision in full, and referenced his cervical spine disabilities, PTSD, tinnitus, hearing loss, and his inability to work.  

Typically, when there has been an initial RO adjudication of a claim and a notice of disagreement (NOD) has been filed as to its denial, the Veteran is entitled to a statement of the case (SOC), and the RO's failure to issue an SOC is a procedural defect requiring remand.  Manlincon v. West, 12 Vet. App. 238 (1999).  The Board construes as NODs statements submitted by the Veteran in May and August 2011 to the issues of increased evaluations for a cervical spine disabilities, including cervical headaches, and a psychiatric disability and of service connection for tinnitus, hearing loss, and TDIU.  The Veteran's claims were received prior to March 24, 2015; thus, the NODs need not be filed using the specific form required by the Secretary, VA Form 21-0958.  See 38 C.F.R. § 20.201 (2017); 79 Fed. Reg. 57660-57698 (Sept. 25, 2014) (noting that the current VA regulation requiring the filing of a VA Form 21-0958 to initiate a NOD is applicable to claims and appeals filed on or after March 24, 2015).  Although the RO issued rating decisions in February and May 2011 for the claims set forth in the May and August 2011 NODs, the RO failed to issue a SOC for an increased evaluation for cervical headaches and entitlement to TDIU.  The Board finds that the RO's failure to issue a SOC as to these issues is a procedural defect.  These issues have been added to the appeal pursuant to Manlincon and are remanded for the issuance of a SOC.

In an August 2013 rating decision, and during the pendency of the appeal, the RO granted entitlement to service connection for tinnitus.  As this represents a grant of the benefit sought on appeal, this claim is no longer before the Board. 

In a July 2014 rating decision, the RO granted an increased rating for PTSD, evaluated as 70 percent disabling, effective May 15, 2014.  As this does not represent a maximum grant of benefits sought on appeal, the Board will review these staged ratings.  

In May 2017, the Appellant testified at a videoconference hearing before the undersigned Veteran's Law Judge.  A transcript of the hearing is associated with the claims file.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The issues of an increased rating for cervical headaches and entitlement to a total disability rating are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's cervical spine disability has been manifested by fusion of the cervical spine with forward flexion limited to 15 degrees, combined range of motion of the cervical spine limited to 120 degrees, scoliosis and kyphosis, and pain.

2. Prior to May 15, 2014, the Veteran's psychiatric disability was manifested by some difficulty in maintaining effective social relationships, sleep impairment, normal self-care, speech, mood, attention and memory, normal to blunted and flat affect, and improvement in symptoms with medication, all of which are most closely approximated by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. 

3.  From May 15, 2014, the Veteran's psychiatric disability was manifested by symptoms such as increased irritability, depressed mood, anxiety, suspiciousness, chronic sleep impairment, impairment of short- and long-term memory, flattened effect, difficulty in establishing and maintaining effective work and social relationships, tangential speech, poor concentration, difficulty with memory, emotional detachment in relationships, sleep impairment, including nightmares, avoidance of thoughts/conversations associated with traumatic events, and exaggerated startle response, all of which are more closely approximated by occupational and social impairment with deficiencies in most areas.

4.  The Veteran's bilateral hearing loss is not etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 60 percent for cervical spine ankylosis and degenerative arthritis status post fusion with history of compression fracture and deformity, have not been met.  38 U.S.C. §§ 1101, 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.10, 4.40, 4.45, 4.59, 4.7, 4.71a, Plate V, 4.71, Diagnostic Code 5286-5287 (in effect prior to September 26, 2003) and Diagnostic Code 5241-5235 (2017).

2.  The criteria for an initial disability rating in excess of 30 percent for a psychiatric disability prior to May 15, 2014, and in excess of 70 percent thereafter, have not been met.  38 U.S.C §§ 1101, 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9411 (2017).

3.  The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C. §§ 1101, 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5103, 5013A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claim at issue by notice letter dated in June 2010.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C. § 5103A; 38 C.F.R § 3.159(c).  Here, the Veteran's service records, VA records, and private treatment records identified by the Veteran have been obtained and associated with the claims file.  The Veteran was afforded VA examinations in March 2011, November 2011, February 2014, and May 2014.  The examinations are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination reports reflect that relevant records were reviewed and the examiner personally interviewed and examined the Veteran, including eliciting a history from him, and offered opinions.  

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

Service Connection Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In this case, hearing loss is considered a chronic disease under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do apply.  Fountain v. McDonald, 27 Vet. App. 258, 274-75; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of a "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With a chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as hearing loss, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of a disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1154(a) (2012); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017). 

Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2017).

Where entitlement to compensation has already been established and an increase in disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Within that context, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

The standard of proof to be applied in decisions on claims for veteran's benefits is set forth in 38 U.S.C. § 5107 (2012).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2017).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

Cervical spine disability

When evaluating musculoskeletal disabilities, VA may, in addition to applying the schedular criteria, assign a higher disability rating when the evidence demonstrates functional loss due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination, to include during flare-ups and with repeated use, if those factors are not considered in the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; Burton v. Shinseki, 25 Vet. App. 1, 5 (2011); Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011) (holding that pain "must actually affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance' [under] 38 C.F.R. § 4.40 in order to constitute functional loss" and therefore warrant a higher rating); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, the United States Court of Appeals for Veterans Claims (the Court) recently held that the plain language of 38 C.F.R. § 4.59 indicates that the regulation is not limited to the evaluation of musculoskeletal disabilities under DCs predicated on range of motion measurements.  Southall-Norman v. McDonald, 28 Vet. App. 346 (2016).  With or without degenerative arthritis, it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  A 10 percent rating under 38 C.F.R. § 4.59 requires that the diagnostic code under which the Veteran is rated contains a 10 percent rating.  Sowers v. McDonald, 27 Vet. App. 472 (2016).

The Veteran contends that a higher rating is warranted for his cervical spine disability.  The Veteran is currently rated at 60 percent disabling for cervical spine ankylosis and degenerative arthritis status post fusion with history of compression fracture and deformity, effective from July 29, 1996.  The Veteran's cervical spine disability was evaluated under hyphenated Diagnostic Code 5287-5286.

Under DC 5286 (spine, complete bony fixation (ankylosis)), a 60 percent rating is assigned for favorable angle ankylosis.  A 100 percent rating is assigned for unfavorable angle ankylosis with marked deformity and involvement of major joints (Marie-Strumpell type) or without other joint involvement (Bechterew type).

Under DC 5287 (spine, ankylosis of, cervical), a 30 percent rating is assigned for a favorable angle ankylosis.  A 40 percent rating is assigned for unfavorable angle ankylosis. 

Ankylosis is the "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (28TH Ed. 1994) at 86.). 

Prior to this appeal, VA amended the rating schedule for evaluating disabilities of the spine under 38 C.F.R. § 4.71a.  These revisions, codified in Diagnostic Codes 5235 through 5243, became effective on September 26, 2003.  61 Fed. Reg. 51,457; 68 Fed. Reg. 51,458 (Aug. 27, 2003).  The new criteria include a revision of 38 C.F.R. § 4.71a, to include Plate V, Range of Motion of Cervical and Thoracolumbar Spine. 

When a law or regulation changes after a claim has been filed but before the administrative appeal process has been concluded, VA must apply the regulatory version that is more favorable to the veteran.  See VAOPGCPREC 7-2003 (Nov. 19, 2003) ('[S]tatutes or regulations liberalizing the criteria for entitlement to compensation . . . may be applied to pending claims because their effect would be limited to matters of prospective benefits.'); see also Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), overruled in part by Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  However, where the amended regulations expressly provide an effective date and do not allow for retroactive application, the veteran is not entitled to consideration of the amended regulations prior to the established effective date.  Green v. Brown, 10 Vet. App. 111, 116-119 (1997); see also 38 U.S.C. § 5110(g) (2012) (where compensation is awarded pursuant to any Act or administrative issue, the effective date of such award or increase shall be fixed in accordance with the facts found but shall not be earlier than the effective date of the Act or administrative issue).  For any date prior to the change in the regulations, VA cannot apply the revised regulations.

This case is different, however.  Here, the claim on appeal was filed several years after the revision.  Thus, while the older criteria must apply prior to the September 2003 revision, the older criteria will not apply after that date.  The criteria effective September 26, 2003 will apply to the increased rating claim. 

Under the new criteria, the Veteran is rated under Diagnostic Code (DC) 5241-5235 (spinal fusion, vertebral fracture or dislocation).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2017).

As the Veteran has already been rated at 60 percent, the Board will limit its discussion to DCs providing for higher ratings. 

Cervical spine disabilities are rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5242 (General Rating Formula for Diseases and Injuries of the Spine).  Under these diagnostic codes, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  The next highest rating available is a 50 percent rating for unfavorable ankylosis of the entire thoracolumbar spine.  

Intervertebral disc syndrome (IVDS) can be rated under the general rating formula, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation.  A maximum rating of 60 percent is warranted under the formula based on incapacitating episodes.

The medical evidence of record reflects that in late 2010, the Veteran began to experience an increase in cervical neck pain and episodes of his neck locking up.  See November 2010 VA treatment records.  A November 2010 imaging study showed bilateral posterior osseous fusion from C4-C7.  The Veteran continued to receive deep tissue massage and passive range of motion stretching to assist in pain relief.  See September 2010 letter from L.D. 

In February 2011, the Veteran reported neck and bilateral shoulder pain, with pain going down his left arm.  Range of motion was reported as left rotation to 30-35 degrees and right rotation to 45-50 degrees, with extension causing pain in the paravertebral area through the cervical spine.  The Veteran was noted to have cervical radiculitis and mechanical neck pain possibly secondary to facet arthropathy above and below the fusion.  He received two cervical epidural steroid injections, from which he reported marked improvement. 

The Veteran was afforded a VA examination in November 2011.  The Veteran reported that he was injured in a plane crash while in service, resulting in dislocated vertebrae and fusion surgery to repair them.  The Veteran reported worsening pain in his neck, which was aggravated by twisting and turning of the neck.  The examiner found diagnoses of cervical spine ankylosis, degenerative arthritis with fusion of the spine, and compression fracture and deformity, and IVDS of the cervical spine with no incapacitating episodes over the past 12 months.  Range of motion was reported as: forward flexion to 30 degrees, with pain at 20 degrees; extension to 15 degrees with pain at 10 degrees; right and left lateral flexion to 30 degrees with pain at 15 degrees; and right and left lateral rotation to 45 degrees with pain at 15 degrees.  Although repetitive use did not further limit range of motion, the Veteran did experience functional loss and/or impairment of less movement than normal and pain on movement.  The Veteran had localized tenderness to palpation, guarding, and muscle spasm.  The examiner found no signs of radicular pain or radiculopathy.  There was scarring associated with the surgical repair, but the scarring was not painful, unstable, or total area was not greater than 39 square centimeters.  Associated imaging studies revealed degenerative and postoperative changes of the cervical spine.  

During 2012 and 2013, the Veteran reported chronic low back pain and hip pain, but treatment records were silent with regards to cervical neck pain.  See Virtual VA treatment records.  

The Veteran was afforded a VA examination in February 2014.  The Veteran reported that his cervical neck condition was getting worse, with his neck locking up or sticking, causing him pain lasting for 15 to 45 minutes, with relief from rubbing the area hard.  The Veteran reported flare-ups of increased pain with increased activity, restless sleep, and always mild pain at rest.  The examiner found a diagnosis of cervical ankylosis and degenerative arthritis status post fusion with history of compression fracture and deformity, but found no IVDS.  The examiner found the Veteran had scoliosis of the thoracolumbar spine, with kyphosis of the thoracic spine, and a limp gait.  Range of motion was reported as: forward flexion to 15 degrees, with pain at 15 degrees; extension to 45 degrees with pain at 45 degrees; right lateral flexion to 10 degrees with pain at 10 degrees; left lateral flexion to 15 degrees with pain at 15 degrees; right lateral rotation to 15 degrees with pain at 15 degrees; and left lateral rotation to 20 degrees with pain at 20 degrees.  Repetitive use testing did not further limit range of motion.  Weakness, fatigability, incoordination, and pain during flare ups and repetitive use did not cause additional functional loss or impairment of the cervical spine.  The Veteran had localized tenderness to palpation, guarding, and muscle spasm.  The examiner found no signs of radicular pain or radiculopathy.  There was a scar 17 cm by 0.2 cm associated with the surgical repair, but the scarring was not painful, unstable, or total area was not greater than 39 square centimeters.  

In early 2016, the Veteran reported chronic, constant back pain of 7 to 8 out of 10 and ambulating with a walker; however, treatment records were silent for complaints of cervical neck pain.  See Virtual VA treatment records. 

VA examinations must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  38 C.F.R. § 4.59 (2017); Correia v. McDonald, 28 Vet. App. 158 (2016).  While it is not clear from the above examination reports that these additional requirements were met, the Veteran is being rated based on ankylosis of the cervical spine.  Thus, no motion is possible and the Correia requirements are moot.  The examinations contain the pertinent information allowing VA to analyze the evidence of pain, weakened movement, premature or excess fatigability, or incoordination and determine the level of associated functional loss.  38 C.F.R. § 4.40 (2017); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Based on all the evidence above, the Board finds that a higher disability rating is not warranted for the Veteran's cervical spine disability for any period on appeal.  The above evidence reflects that the Veteran's cervical spine disability has been manifested by fusion of the cervical spine with forward flexion limited to 15 degrees, combined range of motion of the cervical spine limited to 120 degrees, scoliosis and kyphosis, and pain.  Taken together with the other medical evidence of record, the Veteran's cervical spine disability is more closely approximated by the 60 percent rating during the period on appeal.  The medical evidence does not establish that the Veteran had unfavorable ankylosis of the entire spine.  Thus, a 100 percent rating is not warranted.  

To the extent that the Veteran would argue that his functional loss (other than painful motion) would warrant a separate rating, the Board finds that his functional loss is already contemplated under the assignment of a diagnostic code that contemplates a joint disability.  38 C.F.R. § 4.45 notes that joint disabilities cause functional impairment that may include: less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, and atrophy from disuse.  The Board notes that each diagnostic code for a joint disability specifically contemplates these types of functional loss, which are factored into the assigned disability ratings for the joint disability.  Here, the Board finds that the functional impairments of the Veteran's cervical spine disability have been contemplated by the Veteran's assigned diagnostic code.  See 38 C.F.R. §§ 4.14, 4.40. 4.45 (2017).

In sum, the Board finds that for the reasons and bases discussed, the preponderance of the evidence is against the claim for an increased rating for a cervical spine disability.  There is no reasonable doubt to resolve in the Veteran's favor, and this claim must be denied.  38 C.F.R. §§ 4.3, 4.7.

Neither the Veteran nor his representative have raised any other issues regarding his cervical spine disability, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Psychiatric disability

The Veteran contends that a higher rating is warranted for his service-connected major depressive disorder with posttraumatic stress disorder (PTSD) (hereinafter "psychiatric disability").

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2017).  When evaluating the level of disability from a mental disorder, VA also will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

The Veteran's psychiatric disability is currently evaluated as 30 percent disabling prior to May 15, 2014, and at 70 percent thereafter, under Diagnostic Code (DC) 9411 of the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, DC 9411 (2017). 

Under the applicable rating criteria, a 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id. 

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent disability rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id. 

Finally, a 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  The use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442.  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms; a Veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118. 

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score of 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflects moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242-44 (1995). 

However, the rating schedule does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Accordingly, GAF scores do not automatically equate to any particular percentage in the Rating Schedule.  Rather, they are but one factor to be considered in conjunction with all the other evidence of record.

The evidence of record reflects that the Veteran was being treated for depression in 2010 for which he took medication.  He reported feeling depressed most of the day, with diminished interest in pleasurable activities.  He appeared generally pleasant and in no acute distress.  In September 2010, he reported feeling really well on his antidepressant medication, he was sleeping and eating, his mood was good, and his irritability was much improved.  See VA treatment records.  

The Veteran was afforded a VA examination in March 2011.  The Veteran reported first seeking treatment for anxiety and anger issues in the late 1980s and was currently being treated at the VA for depression and was taking medications to treat his mental disorder.  The Veteran appeared clean with the ability to maintain minimum personal hygiene and was cooperative, friendly, and relaxed.  Speech was unremarkable, affect was normal, and mood was good.  Attention and orientation was intact, memory was normal, with unremarkable thought process and content.  The Veteran denied delusions, hallucinations, and homicidal/suicidal ideations and he understood the outcomes of his behavior.  Intelligence was average and the Veteran understood he had a problem.  The Veteran reported nightmares and sleep problems at times, but that medication helped.  The examiner found that the Veteran did not meet the criteria for PTSD, and diagnosed the Veteran with major depressive disorder.  His GAF score was reported as 55 based on struggles with depression and anger.  The examiner found occupational and social impairment, based upon the relationship with his wife, and that he had quit his job a year earlier than retirement age due to feeling burned out, depression, anxiety that he blamed on the plane crash in service, as well as hallucinating/hearing people in the crash.  The examiner found that the Veteran did not have significant avoidance behaviors, significant distress or functional impairment in social, occupational or other areas and that he was able to work and support a family up until the time he retired and that he was married for over 50 years.    

A November 2011 VA examination report reflects that the Veteran reported being prescribed antidepressants for many years, and that in the past year his irritability decreased and that his medication had calmed him down.  He reported fleeting suicidal thoughts with no clear plan or intent.  He reported that he enjoyed housework.  The Veteran presented as euthymic and appropriate in mood and affect.  Although somber at times, he responded appropriately to humor and other mood checks.  He was well groomed and dressed, and exhibited intact orientation.  Behaviors were within normal limits.  Screenings for memory, aphasia, agnosia, judgment, abstraction, apraxia, and sequencing were insignificant.  The examiner found symptoms of depression, i.e., fatigue, and indecisiveness, but noted that despite the Veteran's reported problems, his fortitude was notable.  He continued to improve his functioning by taking prescribed medications, changing his diet, and maintaining a positive attitude, thereby reducing any clinically significant impairment across settings.  The examiner found that the Veteran was experiencing occupational and social impairment due to mild or transient symptoms which decreased his work efficiency and ability to perform occupational tasks only during periods of significant stress or that his symptoms were controlled by medication. 

In July 2012, the Veteran reported having some issues with his wife and fighting over little things, but he felt his medications were helpful.  He appeared alert and oriented, with intellect and memory intact, and insight and judgment fair.  His mood was good and affect bright, he reported sleeping well and voices were not present.  His speech was clear and without tangential thinking.  He denied homicidal/suicidal ideations.   

In October 2013, the Veteran reported episodes of depression.  He appeared alert and oriented, casually attired, and well groomed.  He was calm, cooperative, and engaged, with no evidence of psychomotor agitation or retardation.  His affect was blunted to flat, with linear, logical, and futuristic, but mildly ruminative, thought processes.  There was no evidence of delusions or hallucinations.  Insight was fair and judgment good.  The Veteran denied homicidal/suicidal ideations.  See Virtual VA treatment records.  

In January 2014, the Veteran reported that he continued to struggle with loss of function and fatigue, leading him to be irritable at times.  He appeared alert and oriented, casually attired, and well groomed.  He was calm, cooperative, and engaged, with good eye contact, soft and breathy speech, and no evidence of psychomotor agitation or retardation.  His affect was blunted to flat, with linear, logical, and futuristic, but mildly ruminative, thought processes.  There was no evidence of delusions or hallucinations.  Insight was fair and judgment good.  The Veteran denied homicidal/suicidal ideations.  See Virtual VA treatment records. 

The Veteran was afforded a VA examination in May 2014.  The Veteran reported attending psychiatry appointments for his symptoms and that his prescribed medications reduced his symptoms.  He reported increased irritability, had no current plan or intent to harm others, but had occasional thoughts of death and dying without a history of suicide attempts or current suicidal ideation.  The examiner noted diagnoses of PTSD and recurrent, severe major depressive disorder without psychotic features (MDD).  The examiner found symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, impairment of short- and long-term memory, flattened effect, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work-like setting.  The examiner noted that the Veteran's speech was, at times, tangential, and he occasionally had difficulties remembering the original question once he started his answer.  He frequently became angry when talking about the plane crash, but was cooperative through the process.  The examiner found that poor concentration, difficulty with memory, emotional detachment in relationships, avoidance of activities he used to enjoy, difficulties experiencing positive emotions, persistent negative emotions, increased irritability, and sleep impairment attributable to both the PTSD and MDD, while symptoms of nightmares, recurrent recollections, physiological reactivity and emotion distress when exposed to situations that remind him of traumatic events, avoidance of thoughts/conversations associated with traumatic events, and exaggerated startle response were attributable to PTSD.  The examiner found total occupational and social impairment, with difficulties in concentration, memory, irritability, emotional detachment in relationships, and avoidance of activities leading to impairment in social and occupational functioning.  Furthermore, the Veteran's poor concentration, difficulties with memory, significant irritability, and persistent anger prevented his ability to function in a work environment, in both sedentary and physical activities.  His concentration and memory problems would lead to significantly poor productivity and difficulties with task complete, and his irritability/persistent anger would lead to significant impairment in work place relationships.  

In December 2015, the Veteran reported markedly improved mood, with daytime naps, but interrupted nighttime sleep.  The Veteran was alert and oriented, and neatly dressed and groomed.  He was less irritable, showing flashes of humor, with neutral mood.  His affect was reserved but appropriate, speech normal in rate and tone, logical, fair insight, fair judgment, with no suicidal or homicidal ideation. 

In May 2016, the Veteran reported history of mental illness, difficulty with concentration or memory, thoughts of suicide/self-harm/violence, and depressed mood.  A depression screen was negative, but the Veteran did report having little interest or pleasure in doing things.  See Virtual VA treatment records. 

Based upon the evidence of record, including that specifically discussed above, the Board concludes that an increased disability rating in excess of 30 percent prior to May 15, 2014, and in excess of 70 percent thereafter, is not warranted. 

Prior to May 15, 2014, the evidence of record reflects that although the Veteran experienced some difficulty in maintaining effective social relationships and that he experienced sleep impairment, he reported his symptoms were improved on his medication, with normal self-care.  Speech, mood, attention and memory appeared normal, with affect ranging from normal to blunted and flat.  The Veteran denied hallucinations and homicidal/suicidal ideations.  His GAF score was reported as 55, which correlates to moderate symptomology.  The Veteran did not have significant avoidance behaviors, significant distress or functional impairment in social, occupational or other areas, with occupational and social impairment occurring only during periods of significant stress.  These symptoms are more closely approximated by a 30 percent rating.  

In order to warrant a 50 percent rating, the Veteran would need to display symptomology more closely approximated by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  During this time, the Veteran maintained normal speech, memory, judgment, and although he reported some difficulties in the relationship with his wife, the March 2011 examiner noted that the Veteran did not have significant distress or functional impairment in social, occupational or other areas and that he was able to work and support a family up until the time he retired and that he was previously married for over 50 years.  

Therefore, the Board finds that the Veteran's manifested psychiatric symptoms prior to May 15, 2014 are most closely approximated by the assigned 30 percent disability rating.  Importantly, he has not shown that his psychiatric symptoms were of similar severity, frequency, and duration in order to warrant an increased 50 percent or higher disability rating prior to May 15, 2014.  

Thus, the Board finds that an increased disability rating in excess of 30 percent for the Veteran's psychiatric disability is not warranted prior to May 15, 2014.  The preponderance of evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must therefore be denied.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.3 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As of May 15, 2014, the evidence of record reflects that the Veteran reported increased irritability, had thoughts of death and dying but no suicidal ideation, had symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, impairment of short- and long-term memory, flattened effect, and was found to have difficulty in establishing and maintaining effective work and social relationships.  The Veteran's speech was, at times, tangential, and he had poor concentration, difficulty with memory, emotional detachment in relationships, avoidance of activities he used to enjoy, difficulties experiencing positive emotions, persistent negative emotions, and sleep impairment, including nightmares, avoidance of thoughts/conversations associated with traumatic events, and exaggerated startle response.  These symptoms are more closely approximated by the assigned 70 percent rating. 

A maximum 100 percent rating is not warranted unless there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

The Board notes that although the May 2014 examiner marked that the Veteran had total occupational and social impairment, the symptomology described by the examiner more closely approximates that of a 70 percent rating.  Furthermore, the medical evidence of record after May 2014 reflects markedly improved mood, neatly dressed and groomed appearance, decreased irritability, appropriate mood, normal speech, fair insight, fair judgment, and no suicidal or homicidal ideation. 

Therefore, the Board finds that the Veteran's manifested psychiatric symptoms subsequent to May 15, 2014 are most closely approximated by the assigned 70 percent disability rating.  Importantly, he has not shown that his psychiatric symptoms were of similar severity, frequency, and duration in order to warrant a maximum disability rating subsequent to May 15, 2014  

Thus, the Board finds that a maximum 100 percent rating for the Veteran's psychiatric disability subsequent to May 15, 2014 is not warranted.  The preponderance of evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must therefore be denied.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.3 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral hearing loss

The Veteran contends that service connection is warranted for bilateral hearing loss.  Specifically, the Veteran contends that in-service noise exposure, including that from a plane crash, has caused his hearing loss. 

Service treatment records reflect that on a February 1948 audiologic examination, whisper voice testing was 15/15.  On a January 1950 discharge/reenlistment examination, whisper voice testing was 15/15, and although several medical issues were noted, none were related to hearing loss and the Veteran denied all else.  

Post-service treatment records are silent for complaints of or treatment for hearing loss until the Veteran filed his claim for service connection in May 2010.   

On the authorized audiological evaluation in November 2011, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
25
60
70
LEFT
25
25
30
65
85

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 92 in the left ear. 

The Veteran has a currently diagnosed bilateral hearing loss disability that meets the criteria of 38 C.F.R. § 3.385, and in February 2013, the Veteran was fitted for hearing aids.  See Virtual VA treatment records. 

The Veteran's DD 214 reflects that the Veteran served as a military policeman and as a cook.  The Veteran's service treatment records are absent any complaints of or treatment for hearing loss at any time throughout his active service.  However, according to the VA Adjudication Manual, M21-1, Part III, Subpart iv, Chapter 4, Section B.4.e (The Duty Military Occupational Specialty (MOS) Noise Exposure Listing), it has been determined that it is moderately probable that a military policeman was exposed to hazardous noise.  Thus, the Board concedes exposure to hazardous noise for purposes of establishing an in-service event.

The November 2011 VA examination report reflects that the Veteran reported in-service noise exposure from the firing range and from a 1950 plane crash.  The examiner noted the Veteran's service in the Air Force as a military policeman and a cook, and conceded noise exposure as moderate.  The examiner noted that the only hearing tests performed while in service were whispered voice tests, which are not a true test of hearing as they are not frequency specific nor have any standardized norms.  The examiner noted that the Veteran did not use hearing protection in service.  The Veteran reported pre- and post-service occupational exposure in trucking for 30 years, and that he worked with sheet metal for several years, but that he used hearing protection when working with sheet metal.  The Veteran reported recreational exposure from guns, power tools, and chain saws, but that he used hearing protection.  The examiner noted that the Veteran reported that he was not exposed to extreme levels of hazardous military noise for long periods of time in service, but rather felt his hearing loss was due to the plane crash.  However, the examiner found that hearing loss due to physical trauma is usually conductive in nature, and the Veteran's hearing loss was entirely sensorineural in nature with a shape that suggests it was the result of noise exposure.  The examiner then opined that it was less likely than not that the Veteran's currently hearing loss was due to his hazardous military exposure, but rather likely progressive due to further occupational and recreational noise exposure and age. 

The Board finds that the VA examination opinion adequately address the nature and etiology of the Veteran's bilateral hearing disability, and included adequate rationale for the opinions rendered based on the evidence of record and the examiner's own medical expertise.  See Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); Allen v. Brown, 7 Vet. App. 439 (1995); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board has considered the Veteran's own statements made in support of his claim.  However, the Veteran has not demonstrated any specialized knowledge or expertise to indicate he is capable of rendering a competent medical opinion.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, including whether the Veteran's hearing loss was the result of noise exposure from a plane crash, the etiology of hearing loss falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

The Board has considered the Appellant's statements made in support of the Veteran's claim regarding the Veteran's post-service noise exposure.  The Board notes that the Veteran reported to the November 2011 examiner that he had post-service occupational noise exposure from 27 years in trucking and recreational noise exposure, including the use of guns and chainsaws.  The Board finds that the Veteran was competent to report his post-service occupational and recreational noise exposure.  The Board notes that although the Appellant testified that the Veteran never used a gun or chainsaw in the thirteen years that she knew him, there is approximately a 50 year gap between the Veteran's service separation and when the Appellant first knew the Veteran.  

Finally, for "chronic" conditions listed under 38 C.F.R. § 3.309, showing continuity of symptomatology since service under 38 C.F.R. § 3.303(b) is an alternative means of linking a claimed disability to service.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Sensorineural hearing loss, as an "organic disease of the nervous system," is a chronic condition under 38 C.F.R. § 3.309.

However, the evidence is against a finding that the Veteran has experienced continuous hearing loss symptomatology since service.  Service treatment records reflect that the Veteran did not report hearing loss in service and the evidence of record reflects that the first complaint regarding the Veteran's hearing loss was the May 2010 claim for service connection.  Later, the Veteran stated his ears were ringing so badly, he could hardly hear.  See May 2011 correspondence.  The Board notes that the Veteran is service-connected for his tinnitus.

The Board has considered the Appellant's statements made in support of the Veteran's claim regarding the onset of hearing loss.  The Board notes that although the Appellant testified that the Veteran was hard of hearing in the thirteen years that she knew him, there is approximately a 50 year gap between the Veteran's service separation and when the Appellant first knew the Veteran.  Thus, the Appellant's testimony is insufficient to establish chronicity since separation from service.

The preponderance of the evidence is against finding that the Veteran has bilateral hearing loss etiologically related to active service.  The appeal is accordingly denied.  In making this determination, the Board has carefully considered the provisions of 38 U.S.C. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.


ORDER

Entitlement to a disability rating excess of 60 percent for cervical spine ankylosis and degenerative arthritis status post fusion with history of compression fracture and deformity, is denied.

Entitlement to an initial disability rating in excess of 30 percent for major depressive disorder with PTSD prior to May 15, 2014, and in excess of 70 percent thereafter, is denied. 

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

As discussed in the Introduction, the Veteran filed a timely notice of disagreement with the February 2011 rating decision which continued a 10 percent disability rating for cervical headaches and denied entitlement to a total disability rating.  The RO, however, has not issued a SOC addressing these issues.  The filing of a NOD places a claim in appellate status.  The failure to issue a SOC in such a circumstance renders a claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201; Manlincon, 12 Vet. App. 238.  Accordingly, the appeal with regard to these issues is being remanded for the issuance of a SOC.

Accordingly, the case is REMANDED for the following action:

The AOJ should issue a statement of the case addressing the issues of an increased rating in excess of 10 percent for cervical headaches and entitlement to a total disability rating.  The Appellant should be given an opportunity to perfect an appeal by submitting a timely substantive appeal.  The AOJ should advise the Appellant that the appeal will not be returned to the Board for appellate consideration following the issuance of the SOC unless he or she perfects an appeal.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


